EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with John Christopher on 3/16/21.

The application has been amended as follows:

 1. A method of operating an implantable blood pump having a first stator, a second stator, and an impeller movably disposed between the first stator and the second stator, wherein the first stator is located upstream of the impeller, the method comprising:
	applying a first voltage waveform at a first time of operation of the blood pump to the first stator to generate a magnetic field to rotate the impeller;
 	applying a second voltage waveform during the first time to the second stator to rotate the impeller, the second voltage waveform being symmetric to the first voltage waveform, wherein the second voltage waveform has a transition portion that has a same polarity as a respective transition portion of the first voltage waveform;
	wherein applying the first and second voltage waveforms includes producing a zero net axial force on the impeller, thereby maintaining a predetermined axial gap between the impeller and the first stator during the first time;  
the first voltage waveform at a second time of operation of the blood pump , the second time being later than the first time of operation of the blood pump; 
	changing the second voltage waveform applied to the second stator and rotating the impeller during [[a]]the second time of operation so that the second voltage waveform becomes asymmetric to the first voltage waveform; and  
temporarily increasing the predetermined axial gap when the first voltage waveform is at a maximum torque angle with respect to the second voltage waveform, thereby increasing a rinsing effect on a surface of the impeller during a portion of the second time of operation of the implantable blood pump.

Claim 20 will be cancelled.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art does not reasonably teach, suggest or render obvious, either alone or in combination, claim 1 as presented above and taken as a whole. The closest prior art is US 6,264,635 to Wampler, yet Wampler fails to teach all the particulars of the combination presented in Claim 1, at least because Wampler focuses on forces that restore the impeller to a centered position, rather than away from a zero net axial force .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANOLIS Y PAHAKIS whose telephone number is (571)272-7179.  The examiner can normally be reached on M-F 9-5, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CARL LAYNO can be reached on (571) 272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792                                                                                                                                                                                                        
MANOLIS PAHAKIS /M.P./
Examiner
Art Unit 3792